                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  5:19-CR-00479-D




UNITED STATES OF AMERICA,
                                                        MOTION TO EXTEND DEADLINE TO
                                                       OBJECT TO DRAFT PSR AND CONTINUE
                       v.                                   SENTENCING BY 60 DAYS


EMILIO MORAN


        Defendant Moran, through counsel, hereby moves pursuant to Local Rule 32.2 to extend the

deadline for the defendant to object to the Draft PSR for 60 days, and to continue sentencing to the

July 2021 term. In support of this request, defendant shows the Court as follows:

        1.     Undersigned counsel was retained and filed her notice of appearance on February 8,

2021.

        2.     Under existing deadlines, the deadline for filing objections is today, April 5, 2021.

Sentencing is set for the May 3, 2021 term of Court.

        3.     Counsel began immediately to attempt to meet with Mr. Moran via secure telephone

conference at the Harnett County jail. However, in the first week of February, Mr. Moran tested

positive for COVID-19. He struggled with the illness. There was an outbreak in Mr. Moran’s pod at

the jail. He did not come out of quarantine until March.

        4.     On March 4, 2021, counsel was able to have an extensive phone conference with Mr.

Moran. Then, on March 15, 2021, counsel was informed that there had once again been an outbreak

at Harnett Jail and Moran was again quarantined and could not speak by phone or in person.




             Case 5:19-cr-00479-D Document 60 Filed 04/05/21 Page 1 of 3
        5.      Although counsel was in communication with former defense counsel of record, there

was a miscommunication and counsel did not receive discovery from the former defense counsel.

        6.      At the request of new defense counsel, the government produced Mr. Moran’s

discovery to defense counsel via USAfx on April 2, 2021.

        7.      Counsel is beginning a jury trial on April 12, 2021 and is in active trial preparation.

        8.      Accordingly, more time is needed to review the discovery with the defendant, to

ensure that any concerns that Mr. Moran may have about the PSR or objections he may wish to

advance can be properly presented to the Court prior to sentencing and at that hearing.

        9.      In addition, counsel has retained the services of a mental health expert, known to this

Court, to evaluate Mr. Moran and render an expert opinion relevant to sentencing issues and the

3553(a) factors. Specifically, Mr. Moran is a decorated Marine who suffered significant combat

injuries, including but not limited to a traumatic brain injury after an IED attack on his convoy,

PTSD, and related diagnoses. The analysis and insights of a physician/mental health expert will

ensure that the Court has a comprehensive picture of Mr. Moran’s mental health at sentencing.

        10.     The mental health expert has been unable, due to pandemic restrictions and the

repeated quarantine of the defendant in the Harnett County jail, to meet with and evaluate the

defendant.

        11.     More time is needed to allow for this evaluation, complete the report, and request its

inclusion in the Final PreSentence Report.

        12.     The United States consents.

        13.     This motion is made in good faith, and not for purposes of delay.




2

              Case 5:19-cr-00479-D Document 60 Filed 04/05/21 Page 2 of 3
    WHEREFORE, Mr. Moran respectfully requests that the Court enter an order extending the time

within which to file objections to the draft PSR by 60 days, and continues sentencing to the July

term.

        Respectfully submitted this 5th day of April 2021.

                                                THE SALMON LAW FIRM, LLP.




                                                Elisa Cyre Salmon
                                                N.C. State Bar No. 35242
                                                Post Office Box 185
                                                Lillington, North Carolina 27546
                                                Telephone: (910) 984-1012
                                                Retained Counsel for Defendant




                                      CERTIFICATE OF SERVICE


        I hereby certify that the foregoing was filed via the Court’s CM/ECF system, which will send

electronic notice to the following:



        Mr. John Parris, Assistant United States Attorney

        Eastern District of North Carolina


        This is the 5th day of April 2021.

                                                THE SALMON LAW FIRM, LLP.



                                                Elisa Cyre Salmon
                                                N.C. State Bar No. 35242
3

            Case 5:19-cr-00479-D Document 60 Filed 04/05/21 Page 3 of 3
